DETAILED ACTION
1.          Claims 1-12 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 7/06/2020 and 6/09/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
6.          A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
7.          Claims 1-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 10,708,026 (hereinafter “Patent1”). This is a statutory double patenting rejection.
Application, Claim 1:
A transmission method of a communication device, the method comprising: 
transmitting a null data packet announcement (NDP-A) frame after transmitting a NDP-start frame indicating start of transmission for the NDP-A frame; and transmitting a null data packet (NDP) frame after transmitting the NDP-A frame, wherein the communication device is participating in interference alignment.
Patent1, Claim 1:
A transmission method of a communication device, the method comprising: 
transmitting a null data packet announcement (NDP-A) frame after transmitting a NDP-start frame indicating start of transmission for the NDP-A frame; transmitting a null data packet (NDP) frame, after transmitting the NDP-A frame, wherein the communication device is participating in interference alignment.




8.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.          Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,033,501 B2 (hereinafter “Patent2”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the copending application Patent2 with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 1 of the Patent2:
Application, Claim 1:
A transmission method of a communication device, the method comprising: 
transmitting a null data packet announcement (NDP-A) frame after transmitting a NDP-start frame indicating start of transmission for the NDP-A frame; and transmitting a null data packet (NDP) frame after transmitting the NDP-A frame, 

A frame transmission method of a communication device, the method comprising: 
transmitting a null data packet (NDP)-announcement (NDP-A) comprising information on a plurality of communication devices participating in interference alignment after an NDP-start (NDP-ST) comprising information indicating start of transmission of the NDP-A is received; and 
transmitting an NDP comprising a common signal field and a common training field commonly applied to the plurality of communication devices in a same time period when the plurality of communication devices simultaneously transmits NDPs.


Claims 2-12 of the Application are transparently found in claims 2-19 of the Patent2 with obvious word variations and are also rejected.

Allowable Subject Matter
10.         Claims 1-12 are allowed.
11.         The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of transmitting a null data packet announcement (NDP-A) frame after transmitting a NDP-start frame indicating start of transmission for the NDP-A frame, and transmitting a null data packet (NDP) frame, after transmitting the NDP-A frame.
            Examiner notes the transference of an NDP-A frame precedes the transmission of an NDP frame. However, the prior art of record does not disclose, teach, or suggest the sequence of NDP transmissions begins with a start frame, then an announcement frame.
            Considered of particular relevance is US PGPub 2013/0336306 A1 to Sohn et al. at [0163] states:
Meanwhile, regarding an STA supporting fast receive chain activation, a channel sounding method not using an NDPA frame can be proposed.  The NDPA frame is a frame for announcing transmission of a null data packet (NDP) and for announcing the start of NDP-based channel sounding.  The NDP has a format in which the data field is excluded in the PPDU format of FIG. 3, and thus cannot indicate a MAC address of a target STA.  Therefore, the NDPA frame is used.

And in [0173], states:
Referring to FIG. 13, an AP 1310 transmits a VHT-SIGA field to STAs 1321, 1322, 1323, and 1324 (step S1310).  A reservation bit field constituting the VHT-SIGA field can be configured to indicate that channel sounding will start and subsequently an NDP will be transmitted.  Alternatively, by setting information indicating the number of spatial streams such that the number of spatial streams allocated to each STA is 7, it can be indicated that channel sounding will start and the NDP will be transmitted.  Since a group ID is included in the VHT-SIGA field, the STA can determine whether the STA is a sounding target STA.

However, Sohn only describes the NDPA as announcement following NDP frames, and there is no preceding NDP frame to the NDPA for the start of the NDPA frame.

US PGPub 2014/0044112 A1 to Stephens et al. mentions a start frame for an NDP session, but does not explicitly describe the sequence of frames as indicated above with respect to claims 1 and 7 (see Stephens at [0031]).
US PGPub 2015/0358067 A1 to Zhang et al. also mentions an NDP start frame, but is silent as to the sequence of NDP frames, including NDPA frames (see Zhang at [0028] and [0148]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
12.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

13.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 10, 2022